Case 3:20-cv-01158-DWD Document 1-1 Filed 11/02/20 Page 1 of 1
CIVIL COVER SHEET

JS A4 (Rev_3®/16)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the athe
provided by local rules of court. This form, approved by the Judicial Conference of the United States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Page ID
20° /154-

and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

#14

KIL

 

I. (a) PLAINTIFFS

New Yy dah Tecbe (Choctaw Band )

(b) County of Residence of First Listed Plaintiff | Adi sons

(EXCEPT IN U.S. PLAINTIFF CASES)

( c) Attorneys (Firm Name, Address, and Telephone Number)

NOTE:

 

DEFENDANTS

Attorneys (/f Known)

Cnicraw Npdraw of Olcla -

County of Residence of First Listed Defendant Burgaw oF Lidia fs Pei

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

II]. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) Ill. CITLZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
0 1. U.S. Government 3 > Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State A | © 1 Incorporated or Principal Place R 4 04
of Business In This State
2 U.S. Government 04 Diversity Citizen of Another State G2 wo 2. Incorporated and Principal Place oO 5 x 5
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Place an "x" in One Box Only)
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES J
© 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Dnug Related Seizure © 422 Appeal 28 USC 158 re 375 False Claims Act
O 120 Marine 0 310 Airplane 4 365 Personal Injury - of Property 21 USC 881 [© 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product ‘ Product Liability O 690 Other 28 USC 157 3729(a))
C140 Negotiable Instrument Liability © 367 Health Care/ OG 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
G15] Medicare Act © 330 Federal Employers” Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal GO 840 Trademark 1 460 Deportation
Student Loans © 340 Marine Injury Product coated © 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |0 710 Fair Labor Standards O 861 HIA (139Sff) © 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 370 Other Fraud Act 0 862 Black Lung (923) © 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |G 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal Relations 0 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) (J 890 Other Statutory Actions
© 196 Franchise Injury O 385 Property Damage O 751 Family and Medical O 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice 790 Other Labor Litigation O 895 Freedom of Information
[ REAL PROPERTY __CIVIL RIGHTS PRISONER PETITIONS _]0 791 Employee Retirement FEDERAL TAX SUITS Act

 

a 210 Land Condemnation

JA 440 Other Civil Rights

Habeas Corpus:

Income Security Act

 

 

© 870 Taxes (U.S. Plaintiff

Oa

896 Arbitration

© 220 Foreclosure O 441 Voting OF 463 Alien Detainee or Defendant) 899 Administrative Procedure
OC 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate © 871 IRS—Third Party AcUReview or Appeal of
O) 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General © 950 Constitutionality of
6 290 All Other Real Property © 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: C1 462 Naturalization Application
© 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other OC 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
© 560 Civil Detainee -

 

 

Conditions of
Confinement

 

 

 

 

Vv. ORIGIN (Place an “X" in One Box Only)

oO 3 o4 O 6 Multidistrict
Litigation -

Transfer

Reinstated or
Reopened

Remanded from
Appellate Court

2 Removed from
State Court

Original
Proceeding

x | 8 Multidistrict
Litigation -

Direct File

© 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

VI. CAUSE OF ACTION

 

Brief description of cause:

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $ (WW Qo8 YOO .ao JURY DEMAND: Yes No
VIII. RELATED CASE(S) ov
IF ANY (See msiructensys Gr DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
